Citation Nr: 1636452	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  11-27 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a skin disorder.

2.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active service from December 1964 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Board is reopening the claim for service connection for a skin disorder.  The issue of service connection for a skin disorder on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

1.  In April 1994, the RO denied a claim of entitlement to service connection for a skin disorder.  

2.  Since the April 1994 decision, evidence has been received that raises a reasonable possibility of substantiating the Veteran's claim. 


CONCLUSION OF LAW

The April 1994 RO decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  In this decision, the Board is reopening the claim on the basis of new and material evidence; however,  there has been sufficient compliance with the duty to assist and notify at this point in the case.  

Petition to Reopen

Service connection was denied for a skin disorder in April 1994.  He was notified of the denial but he did not perfect a timely appeal.  Since the Veteran did not appeal the RO's 1994 denial of his claim, that prior decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100.

In June 2008, the RO received the Veteran's petition to reopen the claim for service connection for a skin disorder.  The Veteran reported that his skin disorder has spread to parts of his body since the 1994 denial.  Medical records in September 2007 also indicate that the Veteran was treated for a fungal skin disease of the forearm.  The Veteran's statements of continual skin injury along with medical evidence of a skin disorder affecting different areas of his body than noted in 1991, is new and as the evidence directly relates to an element of service connection necessary to substantiate the claim, it is also material.  Specifically, the Board finds that such new evidence warrants VA examination in order to determine if a skin disorder is etiologically related to his military service.  38 C.F.R. § 3.156(a); see Shade v. Shinseki, 24 Vet. App. 110 (2010).


ORDER

The Veteran's claim for entitlement to service connection for a skin disorder is reopened. 


REMAND

The Board finds it necessary to remand the claim for VA examination and opinion.  

Further, a VA physician on September 17, 2007, indicated that he was formerly the Veteran's private physician.  This physician also noted a fungal infection of the skin.  The RO should assist the Veteran in obtaining any records of treatment that pertain to a skin disorder from Dr. Billy W. Boyd.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all healthcare providers (both VA and non-VA) that have treated him for his skin disorder (to include private treatment records of Dr. Billy W. Boyd).  Make arrangements to obtain all records that he adequately identifies.

2.  Schedule the Veteran for appropriate VA examination to identify any skin disorder.  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any diagnosed skin disorder had its clinical onset during active service or is related to any incident of service, to include exposure to herbicides.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After the indicated development has been completed, the RO should review the claim in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and representative should be furnished with a Supplemental Statement of the Case (SSOC) and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


